Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00895-CR

                                    Howard POSTELLE,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR1763
                        Honorable Jefferson Moore, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. See TEX.
R. APP. P. 25.2(d).

       SIGNED February 13, 2019.


                                               _________________________________
                                               Irene Rios, Justice